MEMORANDUM **
Kenneth Michael Morgan appeals pro se the district court’s denial of his 28 U.S.C. § 2254 petition for habeas corpus challenging his convictions for first-degree kidnapping, second-degree assault and second-degree arson. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Morgan contends that ineffective assistance of counsel rendered his guilty plea involuntary and unintelligent.
We review the district court’s denial of a 28 U.S.C. § 2254 habeas petition de novo. Dows v. Wood, 211 F.3d 480, 484 (9th Cir.2000). We analyze Morgan’s ineffective assistance of counsel claim to determine whether the state court’s decision was an unreasonable application of clearly established law. 28 U.S.C. § 2254(d). An unreasonable application of law exists only if the state court clearly erred. Van Tran v. Lindsey, 212 F.3d 1143, 1153-54 (9th Cir.2000).
The Washington Court of Appeals’ conclusions that Morgan’s guilty plea was voluntary and intelligent and not the result of inefféctive assistance of counsel were not unreasonable applications of clearly established federal law. See Hill v. Lockhart, 474 U.S. 52, 56, 106 S.Ct. 366, 88 L.Ed.2d 203 (1985); Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Morgan is therefore not entitled to relief under 28 U.S.C. § 2254(d)(1),(2).
*605Morgan’s claims of constitutional violations prior to the entry of his plea are not cognizable, nor was there a certificate of appealability granted with respect to those claims. Ortberg v. Moody, 961 F.2d 135, 137-8 (9th Cir.1992); 28 U.S.C. § 2253(c). Therefore we will not consider them.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.